        Case 6:21-cv-00029-BMM Document 9 Filed 04/27/21 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                               HELENA DIVISION


LISA DOVERSPIKE,                             CV-21-029-H-BMM

                   Plaintiff,
                                                 ORDER
vs.

JOHN J. MURPHY and KJM
INVESTMENTS, LLC,

                   Defendant.


       Consent to the jurisdiction of a United States Magistrate Judge having been
either withheld or met with objection,

      IT IS ORDERED:

      1. This case remains assigned to the Honorable Brian Morris, United States

District Judge, for all further proceedings and entry of judgment.

      2. The Clerk of Court is directed to forthwith notify the parties of the

making of this order.

      DATED this 27th day of April 2021.
